Title: To James Madison from George Logan, 9 February 1816
From: Logan, George
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            Stenton
                            Feby 9th 1816
                        
                    
                    My son Algernoon [sic] Sydney Logan intending to pass a few days at Washington: permit me to introdu[c]e him to your friendly attention. My Wife unites with me in best respects to yourself and Mrs. Madison. Accept assurances of my friendship
                    
                        
                            Geo Logan
                        
                    
                